Citation Nr: 0302992	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bronchitis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1941 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to a rating 
in excess of 30 percent for asthmatic bronchitis, and also 
denied entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  The veteran subsequently appealed these 
issues.

The veteran submitted additional evidence directly to the 
Board, after the appeal had been certified and forwarded to 
Washington.  He also submitted a waiver of initial RO review 
of this evidence, and hence the evidence will be considered 
in this decision.  38 C.F.R. § 20.1304 (2002).


FINDINGS OF FACT

1.  Manifestations of the service-connected bronchitis 
include evidence of a chronic cough with sputum production 
and shortness of breath; however, objective evidence of 
incapacitating episodes of infection of four to six weeks or 
a cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis which require constant antibiotic 
use have not been demonstrated.

2.  The veteran's bronchitis is productive of mild to 
moderate impairment, with overall consistent FEV1 and FVC\FVC 
levels above 55 percent of predicted.  

3.  The veteran's only service-connected disabilities are 
bronchitis, which is rated as 30 percent disabling, and an 
appendectomy scar, which is rated at zero percent.  

4.  The veteran does not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

5.  The veteran worked primarily as a carpenter, and retired 
in 1973.  

6.  The veteran's service-connected disabilities are not of 
sufficient severity as to prevent him from engaging in some 
form of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for chronic bronchitis with a history of bronchiectasis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601 (2002).

2.  The criteria to warrant entitlement to TDIU benefits have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case and associated 
correspondence issued since the veteran filed his claims, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  The 
veteran was advised that if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  Additionally, the veteran was advised of the 
specific VCAA requirements in correspondence dated in May and 
December 2001.  The RO also advised the veteran of the 
evidence obtained and considered in deciding his claims in 
the statement of the case issued in March 2002.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

A review of the record shows that a rating decision of May 
1949 established service connection for bronchitis.  In a 
decision dated in July 1949, a 10 percent evaluation was 
assigned, effective from July 7, 1949.  This was based on the 
service medical records and VA examination report dated in 
July 1949, which showed a diagnosis of chronic bronchitis.  

In a rating decision dated in October 1982, the 
characterization of the service-connected bronchitis was 
changed to bronchiectasis, based upon a statement from a 
private physician, who indicated that, clinically, the 
veteran's symptomatology was more consistent with a diagnosis 
of bronchiectasis rather than chronic bronchitis.  A 10 
percent evaluation was continued for that disorder.  

In a rating decision dated in May 1999, the RO increased the 
disability rating for bronchiectasis from 10 to 30 percent, 
effective April 30, 1998.  This decision was based on 
outpatient treatment records dated from March 1995 to August 
1998, and pulmonary function test (PFT) dated in March 1992.  

The record reflects that the veteran filed for an increased 
evaluation for his service-connected bronchiectasis in 
February 2001.  

The veteran was accorded a VA examination in August 1999.  He 
complained of cough and sputum production.  He coughed up 
thick, whitish sputum of less than half a cup per day.  There 
was no evidence of blood in his sputum.  It was noted that, 
since 1973, he had been retired.  His accessory muscles were 
working, while breathing was absent.  His breath sounds were 
normal.  No rales, rhonchi, or wheezes were present.  The 
diagnosis was asthmatic bronchitis.  Pulmonary function 
testing showed spirometry showed prebronchodilator FVC 
capacity of 97 percent of predicted; FEV1 was 75 percent of 
predicted, and FEV/FVC ratio was 58.8 percent.  
Postbronchodilator results showed FVC was 110 percent 
predicted; FEV1 was 85 percent of predicted, and FEV1/FVC 
ratio was 59.2 percent.  A radiograph of the chest taken in 
August 1999 showed no evidence of significant abnormality.  
The examiner stated that the current symptoms and findings 
were consistent with asthmatic bronchitis, which were noted 
to produce no disability in the veteran's activities of daily 
living.  

A radiograph of the chest taken in September 1999 showed mild 
dilation and wall thickening of the lower lobe bronchi 
bilaterally, left greater than right.  

VA outpatient treatment records dated from February 2000 to 
November 2001 show that the veteran was seen with complaints 
of allergy and pulmonary symptomatology.  He complained of 
shortness of breath, dry mouth, and coughing up yellow 
chunks.  In May 2001, an examiner stated the veteran was 
almost completely disabled due to his pulmonary disorder.  
PFTs conducted in May 2001 showed FVC was 83 percent of 
predicted; FEV1 was 71 percent of predicted; and FEV1/FVC was 
85 percent.  PFTs conducted in June 2001 showed FVC was 76 
percent of predicted; FEV1 was 62 percent of predicted; and 
FEV1/FVC was 81 percent.  PFTs conducted in August 2001 
showed FVC was 76 percent of predicted; FEV1 was 70 percent 
of predicted; and FEV1/FVC was 90 percent.  A radiograph of 
the chest taken in November 2001 showed bronchiectasis in the 
upper and lower lobes, mostly in the lower lobes.  PFTs 
conducted in November 2001 showed FVC was 67 percent of 
predicted; FEV1 was 42 percent of predicted; FEV/FVC was 62 
percent.  PFTs conducted in December 2001 showed FVC was 89 
percent of predicted; FEV1 was 70 percent of predicted; and 
FEV1/FVC was 77 percent.  The impression was mild obstructive 
ventilatory dysfunction.

The veteran again underwent VA examination in May 2001.  He 
reportedly used multiple inhalers and bronchodilators, but 
did not use oxygen.  There was mild end expiratory wheezing 
noted.  There was also mild prolongation of the expiratory 
phase.  There was no evidence of rhonchi or crackles.  The 
diagnosis was asthmatic bronchitis.  The examiner stated that 
there was no evidence of auscultatory abnormalities, and that 
pulmonary function testing was normal.  A radiograph of the 
chest taken in May 2001 revealed no abnormality in the lungs.  
PFTs taken in May 2001 were interpreted as normal.  
Specifically, FVC was 112 percent of predicted; FEV1 was 112 
percent of predicted, and FEV1/FVC was 76 percent.  

III.  Entitlement to a rating in excess of 30 percent for 
bronchitis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R.  Part 4. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
is to be assigned.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and, above 
all, coordination of rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

38 C.F.R. § 4.97, Diagnostic Code (DC) 6600, pertaining to 
chronic bronchitis, provides that the disability shall be 
rated on the results of pulmonary function tests.  Under DC 
6600, an evaluation of 30 percent is warranted when PFTs show 
FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC of 56 to 
70 percent; or DLCO (SB) 56- to 65-percent predicted.  An 
evaluation of 60 percent requires that PFTs show FEV-1 of 40- 
to 55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
DLCO (SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  An evaluation of 100 percent requires that PFTs show 
FEV-1 less than 40 percent of predicted value; or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent; or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (MLCO(SB)) less than 40 percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or cor pulmonale 
(right heart failure); or right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or episode(s) of acute respiratory failure; 
or requires outpatient oxygen therapy.  

38 C.F.R. § 4.97, DC 6601, pertaining to bronchiectasis, 
provides that an evaluation of 30 percent is warranted for 
bronchiectasis with incapacitating episodes of infection of 
two to four weeks total duration per year; or daily 
productive cough with sputum which is at times purulent or 
blood-tinged and which requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  An 
evaluation of 60 percent requires bronchiectasis with 
incapacitating episodes of infection of four to six weeks 
total duration per year; or near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  An evaluation of 100 percent requires 
bronchiectasis with incapacitating episodes of infection of 
at least six weeks total duration per year.  A note to DC 
6601 states that an incapacitating episode is one which 
requires bedrest and treatment by a physician.  DC 6601 also 
provides that bronchiectasis may be rated according to 
pulmonary impairment, as for chronic bronchitis, under DC 
6600.

Upon review of the evidence, the Board finds that the veteran 
has not shown a level of symptomatology reflective of a 60 
percent rating under DC 6601.  There is no evidence to 
suggest that he has had incapacitating episodes of infection 
of four to six weeks a year.  Indeed, the record does reflect 
that the veteran has experienced infections; however, there 
is no evidence that they totally incapacitate him.  While it 
was noted, during the May 2001 VA examination, that he 
coughed up several ounces of sputum daily, which were 
sometimes purulent, there was no evidence of associated 
weight loss, anorexia, or frank hemoptysis.  Indeed, he 
denied having any significant hemoptysis when examined in May 
2001.  Moreover, he reportedly had gained 16 pounds over a 
one-year period.  The only appropriate symptom or finding 
which is consistent with the 30 percent rating assigned is 
the veteran's reported multiple use of inhalers and 
bronchodilators every day.  He denied the use of oxygen for 
his for his pulmonary disorder.  Moreover, the May 2001 VA 
examiner indicated that the veteran's pulmonary function 
studies were normal.  

With respect to clinical evidence of pulmonary function, the 
provisions of DC 6600 provide for a 60 percent rating when 
tests show FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC 
of 40 to 55 percent.  The November 2001 study shows a finding 
of FEV1 of 42 percent predicted.  Otherwise, all results from 
the August 1999 study and subsequent pulmonary function tests 
in 2001 demonstrate findings that do not meet the criteria 
for the higher rating.  In light of those results, that 
single finding from November 2001 is insufficient to warrant 
an increase.  In addition, as interpreted by medical 
personnel, these studies reflected only mild obstructive 
ventilatory dysfunction.  Thus, a preponderance of the 
evidence supports a finding that a disability evaluation of 
greater than 30 percent is not warranted under Diagnostic 
Code 6600.

In addition, the RO considered whether the veteran's claim 
should be referred to the appropriate official for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and declined to refer the claim to that 
official.  There is no indication, and no contention, that 
the service-connected disability has resulted in frequent 
hospitalizations or marked interference in employment.  
Indeed, the record is negative for any hospitalization or 
emergency treatment for his service-connected bronchitis.  
Furthermore, the record reflects that that the veteran has 
been retired since 1973.  

Entitlement to TDIU

Pursuant to 38 C.F.R. § 4.16 (a) (2002), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

It is provided further that the existence or degree of non-
service-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
above for the service-connected disability or disabilities 
are met and such service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered substantially gainful employment.  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (including, but not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  Id.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra- schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  The rating board will include a full 
statement as to the appellant's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16 (b).

Moreover, where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran is currently evaluated as 30 percent disabled by 
his bronchitis, and noncompensably disabled by an 
appendectomy scar, for a combined 30 percent service-
connected disability rating.  See 38 C.F.R. § 4.25.  
Accordingly, the minimum schedular requirement set forth in 
38 C.F.R. § 4.16 is not met.  The percentage ratings set 
forth in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disability in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
other words, the assigned disability ratings in effect take 
into account the difficulties the veteran may have in seeking 
or maintaining employment.

The Board notes that these threshold percentage requirements 
may be set aside in exceptional cases where there is an 
unusual factor of disability rendering the appellant unable 
to secure or follow a substantially gainful occupation.  
However, such an unusual factor of disability is not shown by 
the evidence.

The Board would observe that, while it is recognized that the 
veteran has not worked since 1973, the record shows that he 
retired that year.  There is no evidence of record to show 
that the veteran retired due to his service-connected 
disabilities.  Nonetheless, in May 2001 a VA physician stated 
that the veteran was almost completely disabled due to his 
service-connected bronchitis.  In this regard, and with all 
due respect for that statement, the Board finds that the 
objective findings do not support this conclusion.  As 
discussed above, there is no evidence that indicates the 
veteran's service-connected bronchitis has increased in 
severity.  Overall, the chest X-rays and pulmonary function 
tests have consistently shown minimal impairment.  

In summary, while the Board would certainly not dispute that 
the veteran may be somewhat hindered, especially in a work 
setting involving extensive lifting of heavy objects and 
walking at a fast pace, which would be traceable to, chiefly, 
his service-connected pulmonary disorder, it has not been 
determined that he is unable to work in a more sedentary type 
of employment.  In August 1999, the VA examiner stated that 
the veteran had no disability in his daily living due to his 
service-connected pulmonary disorder.  Additionally, the May 
2001 examination report revealed normal pulmonary function 
tests and normal chest X-rays.  

In light of the foregoing, such evidence does not show that 
employment by the veteran is precluded solely on account of 
the service-connected disabilities.  

Finally, the evidence does not show that there is an unusual 
factor of disability rendering the appellant unable to secure 
or follow a substantially gainful occupation solely by reason 
of his service-connected disabilities, so as to warrant 
referral to the Director, Compensation and Pension Service.  
See 38 C.F.R. § 4.16(b) (2002).


ORDER

Entitlement to a rating in excess of 30 percent for 
bronchitis is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

